Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02835-PAB

LISA BERNAL,

              Plaintiff,

v.

ANDREW M. SAUL,1 Commissioner of Social Security,

           Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on the Complaint [Docket No. 1] filed by

plaintiff Lisa Bernal on November 5, 2018. Plaintiff seeks review of the final decision of

the defendant (the “Commissioner”) denying her claim for disability insurance benefits

under Title II of the Social Security Act (the “Act”), 42 U.S.C. §§ 401-33. The Court has

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g).2

I. BACKGROUND

       On October 20, 2015 plaintiff applied for social security benefits under Title II of

the Act. R. at 15. Plaintiff alleged a disability onset date of October 28, 2014. Id.

After her claims were initially denied on February 16, 2016, plaintiff requested a

       1
         On June 4, 2019, Mr. Saul was confirmed as Commissioner of Social Security.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul will be
substituted as defendant for Nancy A. Berryhill, former Acting Commissioner of Social
Security.
       2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 2 of 11




hearing before an administrative law judge (“ALJ”), which was held on October 5, 2017.

Id.

       On December 26, 2017, the ALJ issued a decision denying plaintiff’s claim. R.

at 12. The ALJ found that plaintiff had not engaged in substantial gainful activity since

the application date and had the following severe impairments: peripheral neuropathy;

diabetes mellitus; fibromyalgia; and osteoarthritis of the bilateral knees. R. at 18. The

ALJ also found that plaintiff had nonsevere affective disorder. Id. The ALJ concluded

that plaintiff does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 C.F.R.

§§ 404.1520(d), 404.1525, 404.1526, 416.920( d), 416.925, or 416.926. R. at 19.

Ultimately, the ALJ concluded that plaintiff had the residual functional capacity (“RFC”)

to perform light work with the following qualifications:

       the claimant can occasionally stoop, kneel, crouch, and crawl; the claimant
       can occasionally climb ramps and stairs, but never climb ladders, ropes, or
       scaffolds; the claimant cannot be exposed to unprotected heights; during an
       eight-hour workday, the claimant can sit for a total of six hours, stand and/or
       walk for a combined total of six hours; the claimant can occasionally reach,
       handle, finger, and feel with either upper extremity; the claimant can be
       expected to be absent from work one day per month to manage her medical
       issues; the claimant can tolerate occasional exposure to extreme
       temperatures; the claimant is limited to performing simple and routine work
       (based upon pain and side effects from medication); and the claimant can
       have frequent contact with supervisors, coworkers, and the public.

R. at 20. The ALJ determined that plaintiff was unable to perform any past relevant

work, R. at 24, but found that jobs existed in significant numbers in the national

economy that plaintiff could perform. R. at 25.

       On September 1, 2018, the Appeals Council denied plaintiff’s request for review


                                             2
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 3 of 11




of the ALJ’s decision. R. at 1. Accordingly, the ALJ’s decision is the final decision of

the Commissioner.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). The district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The district

court will not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).




                                             3
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 4 of 11




III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous

period of twelve months that prevents the claimant from performing any substantial

gainful work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2).

Furthermore,

       [a]n individual shall be determined to be under a disability only if his physical
       or mental impairment or impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering his age, education,
       and work experience, engage in any other kind of substantial gainful work
       which exists in the national economy, regardless of whether such work exists
       in the immediate area in which he lives, or whether a specific job vacancy
       exists for him, or whether he would be hired if he applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and (5)
       whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

                                              4
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 5 of 11




“[i]f the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the

burden shifts to the Commissioner to show the claimant has the residual functional

capacity (RFC) to perform other work in the national economy in view of her age,

education, and work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). While the

claimant has the initial burden of proving a disability, “the ALJ has a basic duty of

inquiry, to inform himself about facts relevant to his decision and to learn the claimant’s

own version of those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff raises two objections to the ALJ’s order: (1) the ALJ failed to give

controlling weight to Dr. Benjamin Kirkley, plaintiff’s treating physician and (2) the ALJ

improperly rejected portions of Dr. Kirkley’s opinion while accepting others. The Court

addresses each in turn.

       A. Controlling Weight

       The Tenth Circuit’s “case law, the applicable regulations, and the

Commissioner’s pertinent Social Security Ruling (SSR) all make clear that in evaluating

the medical opinions of a claimant’s treating physician, the ALJ must complete a

sequential two-step inquiry, each step of which is analytically distinct.” Krauser v.

Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011). In the first step, the ALJ must consider

whether the treating physician’s opinion is entitled to controlling weight. If the treating

physician’s opinion is “well-supported by medically acceptable clinical and laboratory


                                             5
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 6 of 11




diagnostic techniques and is not inconsistent with the other substantial evidence in

[the] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2);

see also SSR 96-2p, 1996 WL 374188, *1 (July 2, 1996).

       If the opinion is not given controlling weight, the ALJ will proceed to the second

step of the inquiry.3 In the second step, “[t]reating source medical opinions are still

entitled to deference and must be weighed using all of the factors provided in 20 CFR

[§§] 404.1527 and 416.927. In many cases, a treating source’s medical opinion will be

entitled to the greatest weight and should be adopted, even if it does not meet the test

for controlling weight.” SSR 96-2p, 1996 WL 374188, *4. The factors that must be

applied in determining what weight to give an opinion are:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quoting Watkins v.

Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)); see also 20 C.F.R. § 404.1527(c).

“[A]n ALJ must give good reasons for the weight assigned to a treating physician’s

opinion, that are sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical opinion and the reason for

that weight.” Langley, 373 F.3d at 1119 (quotations and alterations omitted). While a


       3
       Plaintiff only contests the ALJ’s application of the first step of the analysis. See
Docket No. 15 at 20.

                                             6
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 7 of 11




failure to provide sufficiently specific, legitimate reasons tied to the factors for the

weight given to a treating physician’s opinion warrants reversal, Watkins, 350 F.3d at

1300-01, an ALJ is not required to “apply expressly each of the six relevant factors in

deciding what weight to give a medical opinion.” Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007). Instead, an ALJ need only give “good reasons” for according

less weight to the treating source opinions, such as by citing to “contrary, well-

supported medical evidence” in the record.” Id.

       After examining the medical record, the ALJ gave great weight to Dr. Kirkley’s

assessment that plaintiff could lift and carry twenty pounds frequently, and rarely carry

fifty pounds. R. at 24. The ALJ gave less weight to Dr. Kirkely’s conclusion that

plaintiff can never crouch, squat, bend, or climb stairs, and gave some weight to Dr.

Kirkley’s assessment that plaintiff can use her hands and fingers 25% of the time and

reach 50% of the time. Id. Finally, the ALJ determined that Dr. Kirkley’s conclusion

that plaintiff could sit for a total of less than two hours, stand or walk for a total of less

than two hours, must take ten minute breaks every hour, would be off task for 25% of

the day, and is likely to miss more than four days of work per month was “not supported

by the objective medical evidence or the considerable activities of daily living discussed

above.” Id.

        The Court finds that there is substantial evidence for the ALJ’s decision to not

give Dr. Kirkley’s functional limitations controlling weight. For example, a November 5,

2014 medical report shows that plaintiff had normal coordination and gait, as well as

“no clubbing of fingers” and “normal range of motion.” R. at 496. On February 22,


                                               7
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 8 of 11




2015, plaintiff alerted her physician that she had joint pain and numbness in her feet,

but still maintained intact motor function. R at 340. By May 11, 2015, plaintiff’s then-

treating physician was reporting success with plaintiff’s management. R. at 449.

Plaintiff’s medical documents report similar conditions throughout 2016 and 2017. See,

e.g., R. at 592 (normal gait and station); R. at 603 (strength at 4 of 5 in lower

extremities); R. at 777 (no assistance with activities of daily living); R. at 939 (normal

motor strength and tone); R. at 962 (no exercise intolerance and normal tone and motor

strength). Indeed, even when plaintiff was diagnosed with fibromyalgia on June 7,

2016, her physical examination showed normal gait and station, and her finger and

nose motion intact. R. at 592.

       Importantly, Dr. Kirkley’s own treatment notes do not suggest the severe

limitations he recommended. August 28, 2015 treatment records from Dr. Kirkley state

that plaintiff was not in “acute distress” and that her motion was intact. R at 476. Dr.

Kirkley recommended low-impact exercise, such as swimming. Id. A December 21,

2015 examination by Dr. Kirkley reports that plaintiff had normal range of motion, five

out of five motor strength, and normal coordination. R. at 472. Dr. Kirkley’s treatment

records from March 3, 2016 state that plaintiff had full range of motion, five out of five

motor strength, and had no acute distress. R. at 518. On the same day that Dr. Kirkley

completed the medical source statement, he examined plaintiff and reported that

plaintiff’s arms, legs, and back were tender to touch, but otherwise reported no other

musculoskeletal issues. R. at 856. As a result of plaintiff’s medical records, including

Dr. Kirkley’s own treatment records, consistently showing that she had normal range of


                                              8
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 9 of 11




motion, strength, and gait, the Court finds that there is substantial evidence for the

ALJ’s decision to not give controlling weight to Dr. Kirkley’s functional limitations.

       Plaintiff argues that the record shows that “Ms. Bernal had arthritis in her knees,

the cervical portion of her spine, the thoracic portion of her spine and the lumbar

portion of her spine” as well as “severe impairment of her lungs.” Docket No. 15 at 18-

19. Essentially, plaintiff asks the Court to reweigh the evidence before the ALJ.

However, the Court “ha[s] no authority to reweigh” the evidence, Terwilliger v. Comm’r,

801 F. App’x 614, 619 (10th Cir. 2020) (unpublished), and must only analyze the record

to determine whether there is “substantial evidence showing that the ALJ was justified

in her decision.” See Ellison, 929 F.2d at 536. As demonstrated above, there is

substantial evidence for the ALJ’s decision to not give Dr. Kirkley’s functional

limitations controlling weight.

       B. Improper Consideration of Some of Dr. Kirkley’s Opinions

       Plaintiff next argues that the ALJ improperly utilized some of Dr. Kirkley’s

opinions while discounting others. Docket No. 15 at 20. Specifically, plaintiff argues

that the ALJ failed to explain why some of Dr. Kirkley’s opinions were given great

weight and others were given little weight and thus the ALJ’s decision does not comport

with the Tenth Circuit’s decision in Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir.

2007). Id.

       In Haga, the Tenth Circuit held that an ALJ may not “pick and choose through an

uncontradicted medical opinion, taking only the parts that are favorable to a finding of

nondisability.” Haga, 482 F.3d at 1208. There, ALJ adopted and incorporated several


                                              9
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 10 of 11




 opinions of a medical expert into the claimant’s RFC. Id. at 1207. However, the ALJ

 “inexplicably reject[ed] the other four restrictions” of the medical expert. Id. The Tenth

 Circuit remanded and required the ALJ to explain the reasons why the four other

 restrictions were rejected.

        Haga is distinguishable for two reasons. First, the ALJ in Haga completely

 rejected some of the medical expert’s opinions while appearing to fully adopt others.

 Id. at 1208. (“[T]he ALJ should have explained why he rejected four of the moderate

 restrictions . . . while appearing to adopt the others.”). Here, the ALJ did not fully adopt

 any of Dr. Kirkley’s opinions, but afforded them different levels of weight based on the

 evidence in the record. R. at 24. Second, in Haga, the ALJ provided no explanation for

 why the medical opinion was being rejected. 482 F.3d at 1208. Here, after examining

 the evidence in the record demonstrating that plaintiff’s limitations were not as severe

 as alleged, the ALJ determined that Dr. Kirkley’s functional limitations “are not

 supported by the objective medical evidence or the considerable activities of daily living

 discussed above.” R. at 24. The ALJ thus gave “good reasons” for discounting the

 functional limitations by citing “contrary, well-supported medical evidence” in the

 record. Oldham, 509 F.3d at 1258.

        As a result, the Court finds that the ALJ did not impermissibly pick and choose

 medical opinions favorable to a finding of disability.

 V. CONCLUSION

        For these reasons, it is

        ORDERED that the decision of the Commissioner that plaintiff is not disabled is


                                             10
Case 1:18-cv-02835-PAB Document 21 Filed 06/01/20 USDC Colorado Page 11 of 11




 AFFIRMED. It is further

       ORDERED that this case is closed.

       DATED June 1, 2020.

                                      BY THE COURT:

                                      ____________________________
                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




                                           11
